On Application for Rehearing.
By the WHOLE COURT.
ST. PAUL, J.
The failure of this court in recasting the judgment to fix the amount for which the defendant Reclamation Oil Producing Association was condemned (about which there was at no time any controversy) was a manifest clerical error, which may be corrected at any time, and without granting a rehearing. State v. F. B. Williams Cypress Co., 132 La. 949, 61 South. 988, Ann. Cas. *6611914B, 1290; Mahoney v. Mahoney, 41 La. Ann. 135, 5 South. 645.
For the rest the judgment against the association itself is correct.
As to the other defendants it is claimed that they are only a few out of many members of the defendant copartnership, each of whom is liable only for his virile share; but that was a matter of defense, as to which they should have made such proof in the court below as would have enabled this court to fix the virile share of each with some degree of certainty, and for which the evidence herein does not suffice.
I therefore recommend that the correction suggested be made, and a rehearing refused.
PER OURIAM.
For the reasons assigned, the decree herein handed down, is now amended by inserting after the words Reclamation Oil Producing Association of Louisiana the amount of the judgment against it, to wit, “for the full sum of $6,500,” and a rehearing is refused.